OPINION

Per Curiam:

Convicted by a jury of committing battery with a deadly weapon (slashing his wife’s face with a knife), appellant contends the trial court erred by admitting into evidence two color photographs of the wound, which he claims were offered solely to inflame the passions of the jury. Appellant’s defense was that he lacked criminal intent, having inflicted the wound accidentally. Therefore, he argues, since he did not dispute the wound’s severity, the photographs were immaterial to the issues at trial.
Photographic evidence is generally liberally admitted, so long as it sheds light upon some material inquiry. Alsup v. State, 87 Nev. 500, 489 P.2d 679 (1971); Langley v. State, 84 Nev. 295, 439 P.2d 986 (1968). The fact that appellant did not dispute the seriousness of the wound did not negate the photographs’ materiality. At trial, the victim supported appellant’s defense that the wound was accidentally inflicted, *126and minimized its severity. The photographs tended to show the angle and force of the knife thrust, which the jury were entitled to consider in determining whether to disbelieve appellant and the victim, and to believe other witnesses concerning the wound’s severity and the intentional manner in which it was inflicted.
Appellant’s remaining assignments of error are equally without merit.
Affirmed.